Exhibit 22 JOINT FILING AGREEMENT JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D dated March 15, 2016 with respect to the common stock of Jacksonville Bancorp, Inc. is, and any amendments hereto signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:March 15, 2016 CAPGEN CAPITAL GROUP IV LP By: CAPGEN CAPITAL GROUP IV LLC, its general partner By: /s/ EugeneLudwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP IV LLC By: /s/ EugeneLudwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ EugeneLudwig Name: Eugene A. Ludwig ROBERT B. GOLDSTEIN By: /s/ Robert B. Goldstein Name: Robert B. Goldstein JOHN W. ROSE By: /s/ John W. Rose Name: John W. Rose
